Case 1:20-cv-00216-MSM-PAS Document 319 Filed 07/13/20 Page 1 of 3 PageID #: 15178




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF RHODE ISLAND

       OSCAR YANES, GAGIK MKRTCHIAN,
       and WENDELL BAEZ LOPEZ, on behalf
       of themselves and all those similarly situated,

                           Petitioners-Plaintiffs,            Civil Action No.
                    -v.-                                      20-CV-216-MSM-PAS

       DANIEL W. MARTIN, Warden, Donald
       W. Wyatt Detention Facility; CHAD F.
       WOLF, Acting Secretary, U.S. Department
       of Homeland Security; MATTHEW T.
       ALBENCE, Acting Director, U.S.
       Immigration and Customs Enforcement;
       TODD M. LYONS, Acting Field Office
       Director, U.S. Immigration and Customs
       Enforcement; and CENTRAL FALLS
       DETENTION FACILITY
       CORPORATION,

                           Respondents-Defendants.


   NOTICE OF FOUR NEW ICE DETAINEE ADMISSIONS AND ONE USMS TRANSFER
             The Federal Respondents respectfully submit this notice to advise the Court and Petitioners

   that counsel have been advised that four additional individuals taken into ICE custody have been

   transferred into the Wyatt facility, and a fifth individual already in custody at the facility (Mr.

   Baez) has been transferred from USMS to ICE custody. This brings the total number of ICE

   detainees at the facility to 30 as of this writing.1 The new detainees’ information is as follows:




   1
    As noted in the Federal Respondents July 6, 2020 filing (Docket 290), one newly admitted
   detainee, Selvin Escoto-Martinez, who was slated for administrative release, was in fact released.
                                                         1
Case 1:20-cv-00216-MSM-PAS Document 319 Filed 07/13/20 Page 2 of 3 PageID #: 15179



    A#              Name                 Age                Immigration          Final Order of   Country of
                                                            Detention Status     Removal          Citizenship
    215557816       Homem, Fernando      35                 8 U.S.C. § 1226(a)   No               Brazil
                    DeOliveira
    043325971       Baez, Twalso         37                 8 U.S.C. § 1231      Yes              Dom. Rep.

    093334599       Salgado, Luis        28                 8 U.S.C. § 1226(c)   No               Mexico

    209450744       Franco       Lara,   36                 8 U.S.C. § 1226(c)   No               Dom. Rep.
                    Cesar
    209450744       Perez-Santiago,      53                 8 U.S.C. § 1226(c)   No               Dom. Rep.
                    Rafael


          As exhibit to this Notice, the Federal Respondents are providing the following documents,

   including a supplemental declaration from Alan Greenbaum regarding new admissions to Wyatt:

    EXHIBIT         DESCRIPTION

    A               Supplemental Declaration of Alan Greenbaum Regarding New Admissions to Wyatt

    B.              Supplemental Declaration of Ronald LaBonte

    C               Criminal History: Homem, Fernando DeOliveira

    D               Criminal History: Salgado, Luis

    E               Criminal History: Baez, Twaldo

    F               Criminal History: Franco-Lara, Cesar

    G               Criminal History: Perez-Santiago, Rafael


          The Federal Respondents are in the process of obtaining any relevant medical records for

   these detainees, and will supplement their filings with that information once it is received.

   Dated July 13, 2020
                                                                          Respectfully submitted,

                                                                         AARON L. WEISMAN
                                                                         United States Attorney

                                                                          _/s/ Zachary A. Cunha __________
                                                                          Zachary A. Cunha (Bar No. 7855)
                                                                          Bethany N. Wong
                                                                          Richard B. Myrus
                                                                          Assistant U.S. Attorneys
                                                                          United States Attorney’s Office
                                                                          50 Kennedy Plaza, 8th Floor

                                                        2
Case 1:20-cv-00216-MSM-PAS Document 319 Filed 07/13/20 Page 3 of 3 PageID #: 15180




                                                               Providence, RI 02903
                                                               401-709-5000




                                  CERTIFICATE OF SERVICE
           I hereby certify that, on July 13, 2020, I caused the foregoing document to be filed by
   means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
   users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
   309(b).
                                               By:     _/s/ Zachary A. Cunha______
                                                       Zachary A. Cunha
                                                       Assistant United States Attorney




                                                  3
